DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A – First-embodiment, described in pages 33-71 of Applicant’s specification and Figs. 1 and 4-13
Species B – Second embodiment, described in pages 71-103 of Applicant’s specification and Figs. 1 and 14-21
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A and B lack unity of invention because even though the inventions of these groups require the technical feature of a cell unit, comprising: a first separator and a second separator opposite to each other; and a membrane electrode assembly placed between the first and second separators; wherein the membrane electrode assembly includes a catalyst coated membrane, a first gas diffusion layer and a second gas diffusion layer provided to a first side and a second side of the catalyst coated membrane, respectively; wherein the cell unit includes the first separator and the second separator, a plurality of fuel fluid openings, a plurality of cooling medium openings, and a plurality of oxidizing fluid openings of the electrode membrane assembly that pass through an extension plane of the cell unit; wherein at least one of the fuel fluid openings, at least one of the cooling medium openings, and at least one of the oxidizing fluid openings, are arranged at a center area of the cell unit; wherein, as for the first gas diffusion layer, at least one of the fuel fluid openings includes a fuel fluid port for allowing the fuel fluid to flow through the first gas diffusion layer in the extended direction of the cell unit; and as for the second gas diffusion layer, at least one of the fuel fluid openings includes a sealing material for preventing the fuel fluid to flow through the second gas diffusion layer in the extended direction of the cell unit; wherein, as for the second gas diffusion layer, at least one of the oxidizing fluid openings includes an oxidizing fluid port for allowing the oxidizing fluid to flow , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hasegawa et al (US 20170317372 A1).  
Hasegawa discloses a cell unit (unit cell 4 in Fig. 1), comprising: a first separator and a second separator opposite to each other (sheet-like separators 2 in Figs. 3A-3C); and a membrane electrode assembly placed between the first and second separators (sheet-like membrane electrode assembly 3 in Figs. 3B and 3C, P38, 77); 
wherein the membrane electrode assembly includes a catalyst coated membrane (catalyst layer 6a, electrode layer/electrolyte membrane 7, and catalyst layer 6b in Fig. 3B, catalyst coated membrane CCM), a first gas diffusion layer (gas diffusion layer 5a in Fig. 3B) and a second gas diffusion layer (gas diffusion layer 5b in Fig. 3B) provided to a first side and a second side of the catalyst coated membrane, respectively (P41-42, 51, 64-65); 
wherein the cell unit includes the first separator and the second separator, a plurality of fuel fluid openings (fuel gas flow channel openings 9 and plural internal manifold 22 in Figs. 2, 3B, 4, 5A-5C), a plurality of cooling medium openings (cooling water flow channel openings 10 and plural internal manifolds 23 in Figs. 2, 3B, 4, 5A-5C), and a plurality of oxidizing fluid openings (oxidation gas flow channel openings 11 and plural internal 24 in Figs. 2, 3B, 4, 5A-
wherein at least one of the fuel fluid openings, at least one of the cooling medium openings, and at least one of the oxidizing fluid openings, are arranged at a center area of the cell unit (shown in Hasegawa annotated Fig. 5B below); 

    PNG
    media_image1.png
    516
    727
    media_image1.png
    Greyscale

Annotated Hasegawa Fig. 5B
wherein, as for the first gas diffusion layer, at least one of the fuel fluid openings includes a fuel fluid port for allowing the fuel fluid to flow through the first gas diffusion layer in the extended direction of the cell unit; and as for the second gas diffusion layer, at least one of the fuel fluid openings includes a sealing material for preventing the fuel fluid to flow through the second gas diffusion layer in the extended direction of the cell unit; wherein, as for the second 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729